Title: To Thomas Jefferson from Ebenezer Blachly, Jr., 17 September 1804
From: Blachly, Jr., Ebenezer
To: Jefferson, Thomas


               
                  
                     Much Estimed Freind
                  
                  the 17 of the 9 month 1804
               
               Thy freind though unknown to the, takes a liberty of troubling the with a few lines, for the sake of injured humanity—It is true I do not approve of War, or the idea of any man being a soldier—But if it is right for any Goverment to go to war; I presume it is right that an invaled should be decently supported for his serveses in the last—this is not the case with my neighbour Capt Daniel Baldwin—It is true he has half pay (as the saying is) but that is not the truth for he wants the half rations—He has an amiable family a wife and six children; and wants one of his legs: I need not ask the how he is enabled by the Goverment to support them—Judge for thyself—The humanity of thy nature I trust is such If war is right the last one was as niarly so as any and thou wilt be induced to put that man in some garrison, if in thy power, whare he may be of use to his contry and inable him to support his family in a dcent manner, which is now impossible for him to do—I shall only add, I have reason to believe, that he once has had the confidence of General Washington; and been trusted with many important things on the Lines as well as important Last;—Should thou think will of doing some thing that will benifit him, and his family in this or any other way, thou thinkest best; thou wilt confer a favour on thy freind; and do much good to those who I think have a clame on thy Humanity—or at least on his country—
               From thy freind
               
                  
                     Ebenr. Blachly Junr
                  
               
            